Citation Nr: 1026911	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  92-08 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Northport, New 
York


THE ISSUE

Entitlement to restoration of fee-basis medical treatment for a 
service-connected right eye disability.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from June 1969 to July 1973.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 determination of the 
Department of Veterans Affairs (VA) Medical Center (MC) in 
Northport, New York, which terminated authorization for fee basis 
medical treatment for the appellant's service-connected eye 
disability, effective August 30, 1991.  The appellant duly 
appealed the VAMC's determination.

In connection with his appeal, the appellant and his spouse 
testified at an April 1992 hearing before the Chief of Medical 
Administration Service at the VAMC.  In February 1993, the 
appellant testified before a Veterans Law Judge in Washington, 
DC.  

In an April 1993 decision, the Board dismissed the appeal, 
finding that it had no appellate jurisdiction over fee basis 
determinations made by a VAMC.  The appellant appealed the 
Board's decision to the U. S. Court of Appeals for Veterans 
Claims (Court).  In an October 1994 decision, the Court vacated 
the Board's April 1993 decision, finding that the issue of 
jurisdiction pursuant to 38 C.F.R. § 20.101(b) had not been 
adequately addressed.  The Court remanded the matter to the Board 
for readjudication.  

On remand, the Board requested an opinion from VA's General 
Counsel addressing the Board's jurisdiction to adjudicate the 
appellant's appeal of the VAMC's decision to terminate his fee 
basis care.  The VA General Counsel issued an opinion in December 
1995 holding that the Board had no jurisdiction over the subject 
matter.  In a March 1996 decision, the Board again dismissed the 
appellant's appeal.  

The appellant again appealed the Board's decision to the Court.  
In an October 1998 order, the Court reversed the Board's decision 
and remanded the matter for readjudication, noting that the Court 
had recently issued a precedential decision holding that a 
determination as to whether an appellant satisfied the 
eligibility requirements for fee-basis was a matter reviewable by 
the Board.  Meakin v. West, 11 Vet. App. 183, 187 (1998).  

In April 1999, the appellant testified before another Veterans 
Law Judge in Washington, DC.  In September 1999, the Board 
remanded the matter to the VAMC for additional evidentiary 
development.   In a May 2001 decision, the Board denied 
restoration of fee basis care for the appellant's service-
connected eye disability, finding that a geographically 
accessible VA facility was capable of furnishing the appellant's 
medical treatment.  

The appellant again appealed to the Court.  In a June 2003 
memorandum decision, the Court vacated the Board's decision, 
finding, inter alia, that VA had failed to comply with the 
notification provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009).

In March 2004, the Board remanded the matter to the VAMC for 
compliance with the Court's decision.  In September 2008, the 
Board again remanded the matter, noting that the appellant had 
elected to attend another hearing before a Veterans Law Judge, as 
the Veterans Law Judges before whom he had previously testified 
were no longer employed by the Board.  In December 2008, the 
appellant testified at a Board hearing held at the VA Regional 
Office in New York, New York.  The Veterans Law Judge presiding 
at that hearing is rendering the determination in this appeal in 
accordance with 38 C.F.R. § 20.707 (2009).  


FINDINGS OF FACT

1.  The appellant is a veteran seeking treatment for a service-
connected right eye disability.

2.  A VA facility is not geographically accessible to the 
appellant, nor is a VA facility capable of providing the care or 
services he requires.  


CONCLUSION OF LAW

The criteria for restoration of fee-basis outpatient medical care 
for a service-connected right eye disability have been met.  38 
U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. § 17.52 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009).  VA also has a duty to 
assist claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating that claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  In light of the 
favorable decision below, the Board finds that any deficiency in 
VA's VCAA notice or development actions is harmless error.


Background

The appellant's service treatment records show that he was 
diagnosed as having uveitis of the right eye in April 1971.  He 
developed a cataract of the affected eye July 1973.  

Following his separation from active service, the appellant 
submitted an original application for VA compensation benefits, 
seeking service connection for a right eye disability.  In an 
October 1973 rating decision, the RO granted service connection 
for right eye uveitis with secondary cataract.  The appellant was 
thereafter approved for fee basis ophthalmological care for his 
service-connected right eye disability based on geographical 
hardship.  He was followed by a private ophthalmologist who 
reportedly examined the appellant twice yearly.  

In July 1991, VA terminated authorization for fee basis care for 
the appellant's service-connected eye disability, effective 
August 30, 1991, finding that the medical care he required was 
available at the Northport VAMC.  

The appellant appealed the determination, arguing that the 
termination of his fee basis care would create an undue hardship 
for him.  He explained that his private ophthalmologist, who had 
been treating him for nearly two decades, had a nearby office and 
offered convenient scheduling, including after work.  This 
enabled him to take a taxi or obtain a ride from his spouse, as 
he was unable to drive himself as his eyes needed to be dilated 
during the examinations.  On the other hand, the appellant 
explained that in order to obtain treatment at the VA eye clinic, 
his spouse had to take the entire day off from work which was not 
always feasible.  He also indicated that the round trip drive in 
a private vehicle took 2 and one half hours.  If he was unable to 
obtain a ride in a private vehicle, using public transportation 
consumed nearly seven hours round trip.  The appellant also noted 
that his private ophthalmologist had been treating him for many 
years and knew his condition well.  He indicated had been advised 
that he would see several different physicians at VA.  The 
appellant indicated that he was concerned that the care he 
received from VA would therefore not be comparable to what he 
received from his private ophthalmologist.  


Analysis

When VA facilities or other government facilities are not capable 
of furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable of 
furnishing care or services required, VA may contract with non-VA 
facilities to provide the appropriate care.  38 C.F.R. § 17.52 
(2009).  Hospital care or medical services will be authorized to 
a veteran under a number of circumstances, including for 
treatment of a service-connected disability.  38 C.F.R. § 
17.52(a)(1)(i) (2009).  

The Board's jurisdiction over eligibility issues arises under 38 
C.F.R. § 20.101 (2009).  Under that provision, the Board's 
jurisdiction extends to questions of eligibility for 
hospitalization, outpatient treatment, and nursing home and 
domiciliary care; for devices such as prostheses, canes, 
wheelchairs, back braces, orthopedic shoes, and similar 
appliances; and for other benefits administered by the Veterans 
Health Administration.  Medical determinations, however, such as 
determinations of the need for and appropriateness of specific 
types of medical care and treatment for an individual, are not 
adjudicative matters and are thus beyond the Board's 
jurisdiction.  Typical examples of matters that are beyond the 
Board's jurisdiction include whether a particular drug should be 
prescribed, whether a specific type of physiotherapy should be 
ordered, and similar judgmental treatment decisions that face the 
attending physician.  38 C.F.R. § 20.101(b) (2009).

In Meakin v. West, 11 Vet. App. 183 (1998), the Court held that 
the Board has jurisdiction to review a determination by a VA 
Medical Center denying eligibility for fee basis outpatient 
treatment for service-connected disabilities.  The Court noted 
that in order to be eligible for fee basis outpatient medical 
care, the claimant must be a veteran seeking treatment for a 
service-connected disability, and VA facilities must be either 
(1) geographically inaccessible; or (2) not capable of providing 
the care or services that the claimant requires.  

Applying the legal criteria discussed above to the facts in this 
case, and affording the appellant the benefit of the doubt as 
required by 38 U.S.C.A. § 5107, the Board finds that the criteria 
for restoration of fee-basis medical treatment for a service-
connected right eye disability have been met.  

With respect to the question of geographic inaccessibility, the 
record on appeal shows that the Northport VAMC is approximately 
35 to 40 miles from the appellant's home, with a one-way travel 
time of between 50 minutes to one hour and 20 minutes using a 
private vehicle.  Because his eye examinations require dilation, 
however, the appellant is unable to drive himself.  As a result, 
receiving care at the Northport VAMC would require that he either 
obtain a ride or use public transportation.  The record on appeal 
shows that neither option is practical.  The appellant has 
explained that using public transportation to get to the 
Northport VAMC would take nearly seven hours round trip, 
rendering that option essentially infeasible, particularly for an 
individual whose eyes have been dilated.  Obtaining a ride is a 
similarly impractical option for the appellant.  Although his 
spouse was occasionally able to drive him during the early stages 
of this appeal if she was able to take the entire day off work, 
the appellant testified at his December 2008 Board hearing that 
his spouse is now disabled and unable to drive.  He further 
explained that although the Disabled American Veterans (DAV) 
offers free transportation to the Northport VAMC, it requires a 
two week advance reservation which is not always possible, given 
the nature of his eye condition.  Moreover, the appellant has 
explained that using the DAV transportation service is similarly 
time consuming given the route that must be traveled in order to 
accommodate all the veterans who require transportation.  

Given the discussion above, it is clear that the appellant's 
physical disability and personal circumstances makes travelling 
to the Northport VAMC extremely inconvenient, particularly when 
compared to the close proximity of his private ophthalmologist.  
This conclusion is underscored by the fact that the appellant has 
testified that since his fee basis eligibility was terminated, he 
did not choose to receive ongoing care for his service-connected 
eye disability at the Northport VAMC.  Rather, he continues to 
receive his care from a private provider.  

As noted, however, the statutory language does not authorize fee 
basis services for convenience; rather, such authorization is 
reserved for the circumstance when VA facilities are actually 
geographically inaccessible.  38 U.S.C.A. § 1703 (West 2002); 
38 C.F.R. § 17.52 (2009).  In that regard, the Board notes that 
the appellant has provided an April 1999 opinion from his private 
ophthalmologist explaining that because of the nature of the 
appellant's disabilities and the conditions of his available 
travel options, the Northport VAMC is essentially geographically 
inaccessible to the appellant.  On the other hand, the Board 
notes that in October 1999, a VA examiner concluded the appellant 
was capable of traveling to the Northport VAMC for care if he 
used DAV transportation services.

After weighing the evidence discussed above, the Board finds that 
the evidence is in relative equipoise as to whether the Northport 
VAMC is geographically inaccessible to the appellant.  The 
standard of proof to be applied in decisions on claims for VA 
benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that 
provision, when there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Resolving 
reasonable doubt in the appellant's favor, the Board finds that a 
VA facility is not geographically accessible.  

With respect to the question of whether VA is capable of 
providing the care or services that the appellant requires, the 
evidence is similarly conflicting.  The appellant has submitted 
an April 1999 statement from his private ophthalmologist who 
noted that he had been treating the appellant's service-connected 
eye disability for more than 20 years.  He explained that because 
a change in physicians and place of treatment would be disruptive 
to the appellant's care, it was his opinion that the Northport 
VAMC was incapable of furnishing the care the appellant required.  

On the other hand, the record contains an February 2007 statement 
from the Chief of Ophthalmology at the Northport VAMC to the 
effect that the facility has the capability and the willingness 
to care for the appellant's ocular condition.  In that regard, he 
noted that the ophthalmology section was comprised of specialists 
for all ocular conditions.  In the event that the appellant chose 
to utilize the Northport VAMC, all records from his private 
ophthalmologist would be requested and reviewed to ensure 
continuity of care.  

After weighing the medical opinions discussed above, the Board 
finds that the evidence is in relative equipoise as to whether 
the Northport VAMC is capable of providing the care or services 
that the appellant requires.  Given the standard of proof set 
forth in 38 U.S.C.A. § 5107(b), the Board will resolve the 
question in the appellant's favor and find that a VA facility is 
not capable of providing the care or services that the appellant 
requires.  

For the reasons and bases discussed above, the Board therefore 
concludes that criteria for restoration of fee-basis outpatient 
medical care for a service-connected right eye disability have 
been met.  38 U.S.C.A. §§ 1703, 5107 (West 2002); 38 C.F.R. § 
17.52 (2009).


ORDER

Restoration of fee-basis outpatient medical care for a service-
connected right eye disability is granted.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


